DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-4, 6-9, 10-14, 16-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 18 of U.S. Patent No. 9,445,847 B2 in view of Chandanson et al. (U.S. Pub. No. 2016/0296256 A1, hereinafter “Chandanson”). 
Patent claim 1, discloses regarding claims 1, 4, 10-11, 14, and 20, a polyaxial bone anchoring device comprising: an anchoring element having a shank for anchoring to a bone and a head having an outer surface portion shaped as a segment of a sphere including a largest outer diameter of the sphere;  a receiving part having a first end and a second end, a channel for receiving a rod therein, a bore extending from the first end in a direction 

radially into the at least one accommodation space, to a second position, wherein the free ends of the projections extend past the largest diameter of the sphere and project radially to a less degree toward or into the at least one accommodation space than in the first position and the second region of the head contacting surface portion is expanded from a neutral position to clamp the head by friction such that the clamped head remains pivotable with respect to the receiving part prior to being fixed. 
Patent claim 18, discloses regarding claim 22, a method for coupling a rod to a bone via a polyaxial bone anchoring device, the bone anchoring device comprising;  an anchoring element having a shank for anchoring in a bone and a head having an outer surface portion shaped as a segment of a sphere including a largest outer diameter of the sphere, a receiving part having a first end and a second end, a channel for receiving the rod therein, a bore extending from the first end in a direction of the second 

the projections project radially to a less degree toward or into the at least one accommodation space than in the first position and the second region of the 
head contacting surface portion is expanded from a neutral position to clamp 
the head by friction to hold the head at a temporary angular position relative 
to the receiving part by the friction;  inserting the anchoring element into a bone when the head and the pressure element are in the receiving part and the pressure element is holding the head in the recess;  applying a force greater than the friction on the anchoring element or the receiving part to pivot the receiving part and change the angular position of the head relative to the receiving part;  inserting the rod into the 
to the anchoring element. 
Patent claim 1 fails to discloses, regarding claim 1, wherein the head includes a first position indication structure configured to engage a second position indication structure of the bone anchoring device when the shank assumes a first angular position from among the plurality of angular positions relative to the receiving part, and wherein the first and second position indication structures are disengaged from one another when the shank is at an angular position different from the first angular position relative to the receiving part; and regarding claim 22, wherein the head includes a first position indication structure configured to engage a second position indication structure of the bone anchoring device when the shank assumes a first angular position from among the plurality of angular positions relative to the receiving part, and wherein the first and second position indication structures are disengaged from one another when the shank is at an angular position different from the first angular position relative to the receiving part. Biedermann further fails to disclose, regarding claim 2, the bone anchoring device of claim 1, wherein the pressure member comprises the second position indication structure; regarding claim 3, the bone anchoring device of claim 1, wherein the first position indication structure is configured to engage the second position indication structure in a resilient manner; regarding claim 6, the bone anchoring device of claim 1, wherein the first position indication structure comprises a projection or a groove and the 
Chandanson discloses a bone anchoring device (410, see Figs. 9-11) with an anchoring element (412) having a head (418) and a shank (420) and a pressure member (460), wherein the head includes a first position indication structure (417) configured to engage a second position indication structure (467) of the bone anchoring device (see Figs. 9-11, note that 460 and 466 are part of the bone anchoring device 410) when the shank assumes a first angular position (see Fig. 10) from among the plurality of angular positions relative to the receiving part (see paras. [0065]-[0066]), and wherein the first and second position indication structures are disengaged from one another when the shank is at an angular position different from the first angular position relative to the receiving part (see Fig. 11, see para. [0069]); and wherein the pressure member (460) comprises the second position indication structure (466, see Fig. 10, see para. [0064]); wherein the first position indication structure is configured to engage the second position indication structure in a resilient manner (see para. [0062] and [0057] “resiliency of the material”); wherein the first position indication structure comprises a projection or a groove (note that 417 is a groove) and the second position indication structure comprises a groove or a projection (note that 467 is a projection); wherein the first angular position is a zero angle where a longitudinal axis of the shank and the central axis of the receiving part are substantially coaxial (see Fig. 10, see para. [0066]); 

    PNG
    media_image1.png
    444
    282
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head and the inner wall of the pressure member in Patent claim 1 to include a first position indication structure and a second position indication structure in view of Chandanson, as set forth above, in order to in order to enable firm locking of the bone anchor at a fixed angle with respect to the receiver member to allow for high levels of torque to be applied to the receiver member with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (U.S. Pub. No. 2013/0165977 A1, hereinafter “Biedermann”) in view of Chandanson et al. (U.S. Pub. No. 2016/0296256 A1, hereinafter “Chandanson”).
Biedermann discloses, regarding claim 1, a bone anchoring device (see Fig. 1) comprising: an anchoring element (1) having a shank (2) for anchoring in a bone and a head (3); a receiving part (5) having a central axis (“C”) and defining a coaxial passage (51) configured to pivotably receive the head such that the shank can assume a plurality 
Regarding claim 4, wherein when the head is held in the head receiving recess of the pressure member, a frictional force is generated between the head and the pressure member (see para. [0038]). 
Regarding claim 5, wherein the frictional force generated between the pressure member and the head holds the head at a temporary angular position relative to the pressure member (see paras. [0038]-[0039]), while the head remains pivotable out of the temporary angular position by application of a force greater than the frictional force (see paras. [0038]-[0039]). 
Regarding claim 10, the bone anchoring device of claim 1, wherein the first surface of the pressure member comprises a flexible section (63) configured to move radially outwardly when the head is pivoted away from a first angular position to another one of the plurality of angular positions (see para. [0037]).
Regarding claim 11, the bone anchoring device of claim 10, wherein a space (55) is provided between an outer wall of the flexible section (63b) and an inner wall (e.g. inner wall of 52) of the receiving part to facilitate the outward movement of the flexible section.

Regarding claim 20, wherein when the head and the pressure member are in the receiving part, the bone anchoring device is configured to assume a first configuration where the head is pivotable relative to the receiving part (see para. [0037]) and a second configuration wherein the head is locked relative to the receiving part (see para. [0039]). 
Regarding claim 16, the bone anchoring device of claim 1, wherein a lower portion (63) of the pressure member defining the head receiving recess is configured to extend below a portion of the head having a greatest width (see para. [0034], see Fig. 11b), wherein the receiving part comprises a seat (52) configured to support the lower portion of the pressure member (see Fig. 5). 
Regarding claim 20, the bone anchoring device of claim 1, wherein when the head and the pressure member are in the receiving part, the bone anchoring device is configured to assume a first configuration where the head is pivotable relative to the receiving part (see para. [0037]) and a second configuration wherein the head is locked relative to the receiving part (see para. [0039]). 
Biedermann discloses, regarding claim 22, a method of coupling a rod to a bone using a bone anchoring device (see claim 16) comprising an anchoring element (1) having a shank (2) and a head (3), a receiving part (5) having a central axis (“C”) and defining a coaxial passage (51) configured to pivotably receive the head such that the shank can assume a plurality of angular positions relative to the receiving part (see para. [0028]), a pressure member (6) defining a head receiving recess (62) for pivotably 
Biedermann fails to discloses, regarding claim 1, wherein the head includes a first position indication structure configured to engage a second position indication structure of the bone anchoring device when the shank assumes a first angular position from among the plurality of angular positions relative to the receiving part, and wherein the first and second position indication structures are disengaged from one another when the shank is at an angular position different from the first angular position relative to the receiving part; and regarding claim 22, wherein the head includes a first position indication structure configured to engage a second position indication structure of the bone anchoring device when the shank assumes a first angular position from among the plurality of angular positions relative to the receiving part, and wherein the first and second position indication structures are disengaged from one another when the shank is at an angular position different from the first angular position relative to the receiving part. Biedermann further fails to disclose, regarding claim 2, the bone anchoring device of claim 1, wherein the pressure member comprises the second position indication 
Chandanson discloses a bone anchoring device (410, see Figs. 9-11) with an anchoring element (412) having a head (418) and a shank (420) and a pressure member (460), wherein the head includes a first position indication structure (417) configured to engage a second position indication structure (467) of the bone anchoring device (see Figs. 9-11, note that 460 and 466 are part of the bone anchoring device 410) when the shank assumes a first angular position (see Fig. 10) from among the plurality of angular positions relative to the receiving part (see paras. [0065]-[0066]), and wherein the first and second position indication structures are disengaged from one another when the shank is at an angular position different from the first angular position relative to the receiving part (see Fig. 11, see para. [0069]); and wherein the pressure member (460) comprises the second position indication structure (466, see Fig. 10, see para. [0064]); wherein the first position indication structure is configured to engage the second position indication structure in a resilient manner (see para. [0062] and [0057] “resiliency of the material”); wherein the first position indication structure comprises a 

    PNG
    media_image1.png
    444
    282
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head and the inner wall of the pressure member in Biedermann to include a first position indication structure and a second position .

Allowable Subject Matter
Claim(s) 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Segawa (U.S. Pub. No. 2016/0278832 A1), Walker et al. (U.S. Pub. No. 2010/0241175 A1), Randol et al. (U.S. Pub. No. 2010/0023061 A1), Black (U.S. Pub. 2015/0012042 A1), Harper et al. (U.S. Pub. No. 2015/0032165 A1), Rezach et al. (U.S. Pub. No. 2016/0106473 A1), disclose bone anchor devices where the heads of the bone anchor include grooves / projections to engage with the pressure element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773